DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-48 are pending and under current examination.  

All rejections not reiterated have been withdrawn.  

Information Disclosure Statement
An information disclosure statement was filed on 08/05/2020 that listed entries entitled “all final and non-final actions” for various US Patent Application serial numbers.  These entries were lined through because they do not comply with 37 CFR 1.98.  The citations are not a single document and list no publication date as required by the rule. 



Response to Arguments
On page 12 Applicant states “Applicant’s respectfully request reconsideration and withdraw of this rejection” with regard to the examiner’s comment that entries that are not single documents with an author or inventor and a publication date will not be considered by the Office.
Applicant is referred to 37 CFR 1.198(b).  As well as the explanation above for why certain entries are lined through.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 2 each recite functional language requiring the claimed invention to possess a certain deposition efficiency relative to a control composition; however the control composition is not fully defined in terms of its ingredients, therefore the claim is indefinite as to which compositions will possess the properties falling within the metes and bounds of the claimed invention.  

Both of claims 1 and 2 recite “consisting essentially of” preceding the list of ingredients present in the control composition for which comparative performance is required for the claimed composition.  The phrase “consisting essentially of” is defined at page 3 of the specification as “the composition or component may include additional ingredients, but only if the additional ingredients do not materially alter the basic and novel characteristics of the claimed compositions or methods”.  This phrase, particularly in view of the definition provided in the specification, renders the claim indefinite because one of ordinary skill in the art would have no awareness of the basic and novel characteristics of every composition falling within the scope of the language currently defining the control composition.  Therefore, one having ordinary skill in the art cannot possibly know what claims 1 and 2 actually require in terms of deposition performance.  

Claim 17, line 15 and also lines 26-27 recites the word “and” in parenthesis in two instances.  This renders the claim indefinite because it is unclear whether the polymer must contain the moiety or monomer following the parenthetical “and”.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.

On pages 13-14, Applicant argues that claims 1 and 2 have been amended to further define the composition.  
The claims are considered indefinite for the same reasons as set forth in previous Office actions.  A generic list of ingredients does not sufficiently define the comparative composition such that one having ordinary skill in the art would immediately understand the required performance of the claimed composition.  Moreover, the claims have been amended to recite the phrase “consisting essentially of” which itself renders the claims indefinite for the reasons set forth in the rejection above.  The claims remain indefinite because a specific performance in terms of deposition of antidandruff agents is required by the claim; however one of ordinary skill has no means of knowing what the specific performance must be because the control is not fully defined.  Listing some of the ingredients that may be present or generic categories of ingredients does not impart the type of definition required to provide one of ordinary skill in the art an immediate understanding of the required performance of compositions falling within the metes and bounds of the claims in terms of deposition of one or more surfactant soluble antidandruff agents.  

On pages 13-14 Applicant argues that claims 1 and 2 are not indefinite because one having ordinary skill in the art would readily understand the basic and novel characteristics of the instant invention.
This is not persuasive because it is the control composition that is not clearly defined.  While one having ordinary skill may readily understand the basic and novel characteristics of the claimed invention, the examiner maintains the opinion that they would have no way of knowing the basic and novel characteristics of the control composition.  Because the compositions falling within the metes and bounds of the claims must possess characteristics measured relative to the control composition, the control composition must be fully defined for the claim to meet the definiteness requirement under 35 USC 112(b).  


This argument is not persuasive because, a claim is required under 35 USC 112(b) to definitively point out what is present in an invention.  The parenthetical “and”, as indicated in the remarks by Applicant, is apparently a convention for indicating that a substance might be present (Applicant states “typically what may appear in the ingredient list”).  This type of language is not suitable for a patent claim under 35 USC 112(b) because it is not clear whether the substance following the parenthetical “and” is required to be present in the claim.  Amending the claim to delete the parentheses would obviate the rejection.

On page 13, Applicant argues that the amendment to claim 48 overcomes the rejection.
The examiner respectfully disagrees.  The amended claim continues to recite an active method step.  The examiner recommends “wherein the hair care composition is suitable for application to hair using an applicator” or any other such phrase that does not recite an active method step.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-25, 30-39, and 41-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-24 of copending Application No. 15/135,998 (reference application) in view of Bebot et al. (US 2013/0243718; publication date: 09/19/2013).  

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims render obvious the instant claims.
Inter alia, the claims of the ‘998 application embrace a composition comprising anionic surfactants meeting the structural requirements recited in the instant claims; piroctone olamine or climbazole (i.e. a surfactant soluble antidandruff agent); a cationic polymer.  The composition may contain a silicone conditioning agent, and also may further comprise zinc pyrithione (a scalp health agent).  The composition may contain a perfume and an amphoteric, nonionic or zwitterionic co-surfactant.  
With regard to the cationic polymer, page 18 of the ‘998 specification indicates that this term embraces guar hydroxypropyltrimonium chloride.  
Each of the substances listed supra is present in amounts falling within or overlapping with the amounts required by the instant claims.  Moreover, the examiner considers arriving at optimal working concentrations for the ingredients embraced by the ‘998 application to be a matter of routine experimentation for the Artisan of ordinary skill.  See MPEP 2144.05:  Generally, differences in concentration or temperature will not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The composition may be dispensed as a foam, aerosol foam, pumped foam, or applied with an applicator and in the event that the composition is formulated as an aerosol, it further comprises a propellant that is either a chemically inert hydrocarbon, a halogenated hydrocarbon, and mixtures thereof.  
With regard to the functional language recited in instant claims 1 and 2 with regard to deposition properties, the examiner considers this to be an inherent property of the compositions embraced by the ‘998 application because all structural limitations of the instant claims are addressed.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).

Bebot discloses (meth)acrylic polymers were known in the art at the time the instant invention was filed as thickening polymers for cosmetic compositions and that said compositions may contain one or more (meth)acrylic thickening polymer (abstract).  The thickening polymers disclosed by Bebot have anionic charge, e.g. methacrylic and acrylic polymers.  
It would have been prima facie obvious to add one or more thickening polymers to the composition embraced by the ‘998 application.  The skilled artisan would have been motivated to do so because in order to add an aesthetically pleasing thickness to the composition.  The artisan of ordinary skill would have had a reasonable expectation of success because Bebot discloses these polymers were known to provide a thickening effect in compositions comparable to those embraced by the ‘998 application.  
It is noted that Bebot discloses that shampoos may contain one or more thickening polymers, thus, the instant claims read on embodiments wherein the composition comprises more than one thickening polymer disclosed by Bebot.  With regard to the amount of anionic polymer present in the composition, please see MPEP 2144.05 regarding the obviousness of routine optimization, as noted above.  
With regard to the limitation of instant claims 14 and 15 the examiner considers the thickening polymers to be capable of raising the viscosity of the composition to the claimed range because they are known to serve this purpose.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 26-29 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-44 of copending Application No. 15/135,998 (reference application) in view of Bebot et al. (US 2013/0243718; publication date: 09/19/2013) as applied to claims 1-25, 30-39, and 41-48 above, and further in view of Murray et al. (US 2012/0100092; publication date: 04/26/2012).  

The relevant limitations of the ‘998 application and the Bebot disclosure are set forth above.  The claims of the ‘988 application are silent with respect to the composition containing a gel network.
Murray discloses that anionic gel networks comprising an anionic surfactant and a fatty material are beneficial in antidandruff shampoos (title, abstract). 
It would have been prima facie obvious to formulate composition embraced by the ‘998 application to contain a gel network.  One of ordinary skill in the art would have been motivated to do so in order to take advantage of the delivery of fatty conditioning substance via gel network formulations.  The skilled Artisan would have had a reasonable expectation of success because this was a well-known type of formulation at the time the instant invention was filed.  
With regard to the pH of the composition, gel network compositions are disclosed by Murray to have pH in the range of from 5-6.5 (table following para 0101).  It would prima facie obvious to formulate the gel network embraced by the ‘998 application to have a pH in the range disclosed by Murray because this pH is known in the art to be suitable for gel network shampoo compositions (see MPEP 2144.07).  It is noted that this range overlaps with the range recited in instant claims 27-29.  See MPEP 2144.05 regarding overlapping ranges:  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”

Claims 1-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of copending Application No. 15/962,351 (reference application).  

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims render obvious the instant claims.
Inter alia, the claims of the ‘351 application embrace a composition comprising anionic surfactants meeting the structural requirements recited in the instant claims; piroctone olamine or climbazole (i.e. a surfactant soluble antidandruff agent); a cationic polymer, and a thickening polymer, wherein the thickening polymer substances claimed in the ‘351 application share identity to those recited in the instant claims.  The composition may contain a silicone conditioning agent and a gel network, and also may further comprise zinc pyrithione (a scalp health agent).  The composition may contain a perfume and an amphoteric, nonionic or zwitterionic co-surfactant.  
With regard to the cationic polymer, page 13 of the ‘351 specification indicates that this term embraces guar hydroxypropyltrimonium chloride.  
Each of the substances listed supra is present in amounts falling within or overlapping with the amounts required by the instant claims.  Moreover, the examiner In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The pH of the ‘351 composition may be from about 4 to about 9 or from about 4 to about 5.  
The composition may be dispensed as a foam, aerosol foam, pumped foam, or applied with an applicator and in the event that the composition is formulated as an aerosol, it further comprises a propellant that is either a chemically inert hydrocarbon, a halogenated hydrocarbon, and mixtures thereof.  
With regard to the functional language recited in instant claims 1 and 2 with regard to deposition properties, the examiner considers this to be an inherent property of the compositions embraced by the ‘351 application because all structural limitations of the instant claims are addressed.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" 
With regard to instant claims 1 and 8-13, the claims of the ‘351 application do not expressly recite a limitation requiring the presence of an anionic polymer; however, the claims indicate that the composition contains one or more thickening polymers, and the thickening polymers have anionic charge, e.g. methacrylic and acrylic polymers, polyacrylate (claims 2 and 3 of the ‘351 application).  Thus, the instant claims read on embodiments of the ‘351 application wherein the composition comprises more than one thickening polymer, and one of the thickening polymers is among the anionic polymers recited in claims 2 or 3 of the ‘351 application.  With regard to instant claims 8 and 9, these claims read on embodiments of the ‘351 application wherein one of the polymers is, for example “polyacrylate” or “polymethacrlyate” (see claim 3 of the ‘351 application).  With regard to the amount of anionic polymer present in the composition, please see MPEP 2144.05 regarding the obviousness of routine optimization, as noted above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-25 and 30-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,881,597 in view of Bebot et al. (US 2013/0243718; publication date: 09/19/2013).  

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims render obvious the instant claims.
Inter alia, the claims of the ‘597 patent embrace a composition comprising anionic surfactants (see col 7 for what is embraced by the term “anionic surfactant” recited in the claims of the ‘597 patent) meeting the structural requirements recited in the instant claims; piroctone olamine or climbazole (i.e. a surfactant soluble antidandruff agent); a cationic polymer that may be guar hydroxypropyltrimonium chloride.  The composition may contain a silicone conditioning agent and a gel network, and also may further comprise zinc pyrithione (a scalp health agent).  The composition may contain a perfume and an amphoteric, nonionic or zwitterionic co-surfactant.  
Each of the substances listed supra is present in amounts falling within or overlapping with the amounts required by the instant claims.  Moreover, the examiner considers arriving at optimal working concentrations for the ingredients embraced by the ‘597 patent to be a matter of routine experimentation for the Artisan of ordinary skill.  See MPEP 2144.05:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The composition may be dispensed as a foam, aerosol foam, pumped foam, or applied with an applicator and in the event that the composition is formulated as an aerosol, it further comprises a propellant that is either a chemically inert hydrocarbon, a halogenated hydrocarbon, and mixtures thereof.  
prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
With regard to instant claims 1, 8-13, and claims 14-17, the claims of the ‘597 patent do not recite a limitation requiring the presence of an anionic polymer, nor do they require a thickening polymer.
Bebot discloses (meth)acrylic polymers were known in the art at the time the instant invention was filed as thickening polymers for cosmetic compositions and that said compositions may contain one or more (meth)acrylic thickening polymer (abstract).  The thickening polymers disclosed by Bebot have anionic charge, e.g. methacrylic and acrylic polymers.  
It would have been prima facie obvious to add one or more thickening polymers to the composition embraced by the ‘597 patent.  The skilled artisan would have been 
It is noted that Bebot discloses that shampoos may contain one or more thickening polymers, thus, the instant claims read on embodiments wherein the composition comprises more than one thickening polymer disclosed by Bebot.  With regard to the amount of anionic polymer present in the composition, please see MPEP 2144.05 regarding the obviousness of routine optimization, as noted above.  
With regard to the limitation of instant claims 14 and 15 the examiner considers the thickening polymers to be capable of raising the viscosity of the composition to the claimed range because they are known to serve this purpose.  
With regard to instant claim 17, Bebot discloses that, for example, the thickener may be crosslinked copolymers of (meth)acrylic acid and of (C1-C6)alkyl acrylate (i.e. hydrophobically modified polyacrylates; para 0038).  

Claims 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,881,597 in view of Bebot et al. (US 2013/0243718; publication date: 09/19/2013) as applied to claims 1-25 and 30-48 above, and further in view of Murray et al. (US 2012/0100092; publication date: 04/26/2012).  

The relevant limitations of the ‘597 patent are set forth above.  As noted supra, the claims of the ‘597 patent embrace compositions containing a gel network; however, the claims are silent with respect to the pH of the composition. 
prima facie obvious to formulate the gel network embraced by the ‘597 patent to have a pH in the range disclosed by Murray because this pH is known in the art to be suitable for gel network shampoo compositions (see MPEP 2144.07).  It is noted that this range overlaps with the range recited in instant claims 27-29.  See MPEP 2144.05 regarding overlapping ranges:  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”

Response to Arguments
Applicant's comments that they will address the double patenting rejections at such time when patentable subject matter is identified on page 30 of the remarks filed 08/03/2021 are noted.  Regarding Applicant's argument that the double patenting rejections should be held in abeyance, the double patenting rejections apply to the claims as they are currently written, therefore these double patenting rejections are maintained.  Further, Applicants’ request to hold the rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the rejection is maintained in the absence of a terminal disclaimer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25, 30-39, and 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US2016/0310393; publication date: 10/27/2016; publication of: 15/135,998, cited in the double patenting rejection above; available as prior art under 35 USC 102(a)(1)) in view of Bebot et al. (US 2013/0243718; publication date: 09/19/2013).  

Claims 26-29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US2016/0310393; publication date: 10/27/2016; publication of: 15/135,998, cited in the double patenting rejection above; available as prior art under 35 USC 102(a)(1)) in view of Bebot et al. (US 2013/0243718; publication date: 09/19/2013) as applied to claims 1-25, 30-39, and 41-48 above, and further in view of Murray et al. (US 2012/0100092; publication date: 04/26/2012).  

The claims are rejected as obvious under 35 USC 103 exactly as set forth above in the double patenting rejection.  

Response to Arguments
The declaration under 37 CFR 1.130(a) filed 08/03/2021 is insufficient to overcome the rejection of claims 1-25, 30-39, and 41-48 and claims 26-29 and 40 based upon Chang et al. (US2016/0310393; publication date: 10/27/2016; publication of: 15/135,998, cited in the double patenting rejection above; available as prior art under 35 USC 102(a)(1)) in view of Bebot et al. (US 2013/0243718; publication date: 09/19/2013), and Chang et al. (US2016/0310393; publication date: 10/27/2016; publication of: 15/135,998, cited in the double patenting rejection above; available as prior art under 35 USC 102(a)(1)) in view of Bebot et al. (US 2013/0243718; publication date: 09/19/2013) as applied to claims 1-25, 30-39, and 41-48 above, and further in view of Murray et al. (US 2012/0100092; publication date: 04/26/2012), respectively as set forth in the last Office action because: The declaration makes only a generic statement and provides no facts regarding the circumstances or individuals involved.  The inventors discussed in the declaration are not identified and the role of the non-inventors listed on the prior art document, Chang, are not explained.  The specific subject matter that is under consideration is also not identified.  As such, the declaration is not persuasive.  
The claims stand rejected as obvious over Chang under 35 USC 103 because Chang qualifies as prior art under 35 USC 102(a)(1).  Chang was published within the  See MPEP 717.01 and particularly 717.01(a)(1)(B).  Please contact the examiner if further guidance would be helpful.

Claims 1-13, 18-25, 30-39, 41-43 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaswal et al. (WO 2015/055432; publication date: 04/23/2015).

In table 1 spanning pages 14-15, Jayaswal teaches an example composition, sample 10, which comprises: 14% sodium laureth sulfate (i.e. an anionic surfactant).  Sodium laureth sulfate has a 12 carbon chain; however, Jayaswal discloses that preferred anionic surfactants are the alkyl sulfates and alkyl ether sulfates having formula R2OSO3M and R1O(C2H40)xSO3M, wherein R2 is alkyl or alkenyl of from 8 to 18 carbons, x is an integer having value of from 1-10 and M is a cation.  This formula includes anionic surfactants having a carbon chain of less than 12 and the examiner also considers the formula to embrace branched alkyl groups.  It would have been prima facie obvious to use any of these anionic surfactants in addition to or in place of the sodium laureth sulfate disclosed in the example because Jayaswal disclose them for the same purpose.  Please refer to MPEP 2144.06.  
The surfactant is present in an amount falling within the ranges required by instant claims 1, and 23-24); 0.5% climbazole (i.e. a surfactant soluble antidandruff agent meeting the requirements of instant claims 1, 32, and 33, and falling within the 
With respect to the functional language recited in instant claims 1 and 2 regarding deposition, as an initial matter, the examiner notes that Jayaswal discloses that the compositions exhibit good deposition (para 0005).  The composition also contains the polymer indicated in the instant application to be responsible for improved deposition efficiency (cationic and anionic polymer) and finally, the composition disclosed by Jayaswal meets all of the structural limitations recited in the instant claims.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
With regard to instant claims 12 and 13, it is noted that the quantity of anionic polymer in sample 10 falls outside the range required by these claims; however the examiner does not consider these limitations to patentably define over the cited prior art because one of ordinary skill in the art would not expect a minor increase of from 0.6% to “about 1%” to cause the composition to have markedly different properties.  See MPEP 2144.05(I): A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
With regard to instant claim 22, the composition contains cocoamidopropyl betaine at 1.6% (i.e. an amphoteric surfactant falling within the range required by instant claim 22).  
With regard to instant claim 25, sample 10 contains surfactant in an amount greater than permitted by instant claim 25; however the broader disclosure of Jayaswal indicates that the surfactant may be present in amounts ranging from 0.5% to 45% (para 0073).  See MPEP 2144.05 regarding overlapping ranges:  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
With regard to instant claims 30 and 31, the example compositions contain climbazole; however it would be obvious to use piroctone olamine because Jayaswal discloses this as a suitable antidandruff agent (para 0079 discloses “octopirox” which is a synonym for piroctone olamine: CAS Registry No.: 68890-66-4). 

With regard to instant claims 41 and 42, the composition contains the silicones dimethicone and dimethiconol. 
With regard to instant claim 43, the composition contains 0.7% of a perfume.  
With regard to instant claim 48, claim 48 does not further limit the composition beyond that it must be possible to apply with an applicator.  The examiner considers Jayaswal to anticipate claim 48, absent evidence that the composition could not be applied with any applicator.  

Claims 14-17 and are rejected under 35 U.S.C. 103 as being unpatentable over Jayaswal et al. (WO 2015/055432; publication date: 04/23/2015) as applied to claims 1-13, 18-25, 30-39, 41-43 and 48 above and further in view of Bebot et al. (US 2013/0243718; publication date: 09/19/2013).  

The relevant disclosure of Jayaswal is set forth above.  Jayaswal discloses further that the composition may comprise a thickener (page 13); however Jayaswal is silent with respect to the substances used to achieve this effect.  
Bebot discloses (meth)acrylic polymers were known in the art at the time the instant invention was filed as thickening polymers for cosmetic compositions (abstract; i.e. polymers based on acrylic acid or methacrylic acid; limitations of instant claims 14 and 16).  
With regard to the limitation of instant claims 14 and 15 the examiner considers the thickening polymers to be capable of raising the viscosity of the composition to the claimed range because they are known to serve this purpose.  The examiner considers 
With regard to instant claim 17, Bebot discloses that, for example, the thickener may be crosslinked copolymers of (meth)acrylic acid and of (C1-C6)alkyl acrylate (i.e. hydrophobically modified polyacrylates; para 0038).  

Claims 26-29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaswal et al. (WO 2015/055432; publication date: 04/23/2015) as applied to claims 1-13, 18-25, 30-39, 41-43 and 48 above and further in view of Murray et al. (US 2012/0100092; publication date: 04/26/2012).  

The relevant disclosure of Jayaswal is set forth above.  Jayaswal discloses further that the composition may comprise a pH adjusting agent (page 13); however Jayaswal is silent with respect to the substances used to achieve this effect.  Jayaswal also discloses that the composition contains a conditioning agent, but is silent with respect to including a gel network as required by instant claim 40.  
Murray discloses that anionic gel networks comprising an anionic surfactant and a fatty material are beneficial in antidandruff shampoos (title, abstract). 
It would have been prima facie obvious to formulate Jayaswal’s composition to contain a gel network.  One of ordinary skill in the art would have been motivated to do so in order to take advantage of the delivery of fatty conditioning substance via gel network formulations.  The skilled Artisan would have had a reasonable expectation of success because this was a well-known type of formulation at the time the instant invention was filed.  
prima facie case of obviousness exists.”

Claims 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaswal et al. (WO 2015/055432; publication date: 04/23/2015) as applied to claims 1-13, 18-25, 30-39, 41-43 and 48 above and further in view of Brautigam et al. (US 2005/0152863; publication date: 07/14/2005).  

The relevant disclosure of Jayaswal is set forth above.  
Jayaswal is silent with respect to the composition being in the form of a foam; however such was known in the art: 
Brautigam discloses that hair cleansing compositions can be formulated as conventional thickened compositions or may be formulated for delivery as an aerosol or pump foam (para 0020).  
It would have been prima facie obvious to formulate Jayaswal’s composition as an aerosol or pump foam because these are known alternative formulations of hair cleansing compositions.  Please refer to MPEP 2143(A) regarding combining prior art elements according to known methods to yield predictable results.  
With regard to instant claim 46, Brautigam discloses further that if the composition is formulated for delivery as an aerosol foam, it should contain a propellant (para 0020) and that conventional propellants include a propane butane mixture (i.e. a chemically inert hydrocarbon).  

Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.

On pages 17-18, Applicant asserts that Jayaswal does not teach wherein at least one of the surfactants has an alkyl chain of less than C-12 or a branched alkyl chain as now required in claim 1 in combination with wherein the composition has a deposition efficiency as require by claims 1 and 2.  Applicant cites Jayaswal’s preferred carbon chain lengths for this ingredient and asserts this to be a teaching away from the claimed invention.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

On pages 18-19, Applicant argues that Jayswal discloses “unaffected” deposition for their composition.  Applicant argues that Jayaswal is looking for compositions that have no impact on antidandruff active deposition.  Applicant argues that this is in complete contrast to the present invention wherein the invention has significantly increased deposition efficiency by the use of the components of the present invention composition as defined in the present claim 1.  
As an initial matter, the examiner notes that Jayaswal discloses that the compositions exhibit good deposition (para 0005).  Jayaswal uses the term “unaffected” in the context of the hair conditioning components of the composition not diminishing deposition efficiency, therefore the instant application and Jayaswal have the same goal of formulating a composition possessing good deposition efficiency for anti-dandruff actives.  The examiner respectfully disagrees that one having ordinary skill in the art, e.g. an individual with an advanced degree in cosmetics science, would fail to recognize that a purpose Jayaswal’s invention is to provide a cationic deposition polymer comprising at least 90% by weight cationically-modified guar (i.e. a polymer as recited in the instant claims that is intended to enhance deposition).  Paragraph 0005 of Jayaswal reads, in full:  “The present inventors have now recognized a need to develop a hair care composition that can provide high conditioning benefits while maintaining a pleasant hair feel after drying. It has been found that this need can be met by using a combination of two cationic polymers of specific molecular weight and cationic charge densities in a hair care composition, which also comprises small droplets of a water insoluble oily conditioning agent.  Moreover, the hair care composition of the present invention demonstrates unaffected deposition efficiency of antidandruff actives onto scalp which indicates it can also be used for antidandruff purposes.”  One of ordinary skill in the art would understand this to mean that the conditioning agents and/or other ingredients do not interfere with the good deposition of anti-dandruff agents.  Finally, the examiner points out that the composition disclosed by Jayaswal renders obvious all of the structural limitations recited in the instant claims.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).

Applicant also asserts that the examiner’s rejection is conclusory and the examiner has failed to state any articulated reasoning with some rationale underpinning the legal conclusion of obviousness.
This mischaracterizes the obviousness rejection, please refer to the rejection itself where the examiner articulates the rationale underlying the obviousness conclusion.  

On pages 20--29, Applicant replicates the arguments presented on pages 17-19.
These arguments are not persuasive for the same reasons detailed above.  

Conclusion
No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617